DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 September 2022 has been entered.
 
Response to Amendment
Applicant's amendment filed on 03 August 2022 has been entered. Claims 1 and 6 have been amended. Claims 5 and 11 have been cancelled. Claim 12 has been added. Claims 1-4, 6-10, and 12 are still pending in this application, with claims 1 and 12 being independent. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oya et al. (JP 2013118074 A, herein referred to as, Oya. Reference to text citations herein will be made to the previously cited machine translation of JP 2013118074 A).
Regarding claim 1, Oya discloses (Figs. 1-3, paragraphs [0016], [0021], [0022], and [0031]) one light source (Fig. 1) including a base layer (1), a light emitting layer (13) positioned on a front face of the base layer (13 is on a front face of 1, via the layers therebetween, as shown in Fig. 2), an outer peripheral electrode (3) positioned on an outer peripheral side of the front face of the base layer (1) with respect to the light emitting layer (as shown in Figs. 1 and 2, 13 is a light emitting layer provided in plurality to form pixels, as described in paragraphs [0016], [0021], [0022], and [0031]), the light emitting layer being partitioned into a plurality of segments (pixels, as described in paragraphs [0016], [0021], [0022], and [0031]) capable of emitting light individually (as described in paragraphs [0016], [0021], [0022], and [0031]); and a control unit (a pixel drive circuit, paragraph [0021]) for causing the light emitting layer to emit light in a different light emitting state (at least an on state or an off state, the capability of controlling the light amount is also known, as noted in paragraph [0006]) by performing control of selecting the segment for emitting light from among the plurality of segments (as described in paragraphs [0016], [0021], [0022], and [0031]), and control of at least one of a brightness and a light emission timing of the selected segment (as described in paragraphs [0016], [0021], [0022], and [0031], i.e. a brightness can be controlled by turning the pixel on or off, or varying the light amount, as described in paragraph [0006], or the timing of how long the pixel is to remain on are performed to at least provide backlighting for the respective pixel), wherein the plurality of segments includes a first segment (a first pixel of the plurality of pixels, as described in paragraphs [0016], [0021], [0022], and [0031]) and a second segment (a second pixel of the plurality of pixels, as described in paragraphs [0016], [0021], [0022], and [0031]), wherein the light source includes a first segment electrode (a first segment electrode 7, corresponding to a pixel of a given column of 2, as shown in Fig. 1 and as described in paragraphs [0016], [0021], [0022], and [0031]) extending from the first segment (the first pixel electrode 12 forming a first segment, to which 7 is coupled, as described in paragraphs [0016], [0021], [0022], and [0031]) to the outer peripheral electrode (3) and a second segment electrode (a second segment electrode 7, corresponding to a pixel of another given column of 2, as shown in Fig. 1 and as described in paragraphs [0016], [0021], [0022], and [0031]) extending from the second segment (a second segment formed by a second pixel electrode 12 of another given pixel to which said second segment electrode 7 is coupled, as described in paragraphs [0016], [0021], [0022], and [0031]) to the outer peripheral electrode (3) such that the control unit causes the first segment to emit the light in the different light emitting state from the light emitted by the second electrode (as described in paragraphs [0016], [0021], [0022], and [0031]), and wherein the first segment (said first pixel of the plurality of pixels, as described in paragraphs [0016], [0021], [0022], and [0031]) and the second segment (said second pixel of the plurality of pixels, as described in paragraphs [0016], [0021], [0022], and [0031]) are disposed side by side on the front face of the base layer in a direction intersecting the outer peripheral electrode (said first and second segments formed by given pixels in adjacent columns are disposed side by side on the front face of the base layer shown in Figs. 1-3 and in a direction intersecting, i.e. perpendicularly, the outer peripheral electrode 3, as shown in Figs. 1-3, and as described in paragraphs [0016], [0021], [0022], and [0031]), the first segment electrode (said first segment electrode 7, corresponding to a pixel of a given column of 2, as shown in Fig. 1 and as described in paragraphs [0016], [0021], [0022], and [0031]) is provided in an area of the first segment (said first segment electrode is provided in an area of said first segment and connected thereto, as described in paragraphs [0016], [0021], [0022], and [0031]) with having a first connecting portion (a portion of 7 which extends downward along the column and connects to outer periphery electrode 3) extending in a downward direction toward the outer peripheral electrode (as shown in Figs. 1-3) and connected to the outer peripheral electrode (as shown in Figs. 1-3 and as described in paragraphs [0016], [0021], [0022], and [0031]), and the second segment electrode (said second segment electrode 7, corresponding to a pixel of another given column of 2, as shown in Fig. 1 and as described in paragraphs [0016], [0021], [0022], and [0031]) is provided in an area of the second segment (said second segment electrode is provided in an area of said second segment and connected thereto, as described in paragraphs [0016], [0021], [0022], and [0031]) with having a second connecting portion (a portion of 7 which extends downward along the column and connects to outer periphery electrode 3) extending in a downward direction toward the outer peripheral electrode (as shown in Figs. 1-3) and connected to the outer peripheral electrode (as shown in Figs. 1-3 and as described in paragraphs [0016], [0021], [0022], and [0031]).
Regarding claim 2, Oya discloses (Figs. 1-3, paragraphs [0016], [0021], [0022], and [0031]) the light emitting layer (13) is formed by using an organic electroluminescence material (paragraph [0021]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon (US 7,048,422 B1), in view of Oya.
Regarding claim 1, Solomon teaches or suggests (Figs. 1 and 2c) a vehicle light fixture (Figs. 1) comprising: one light source (106 collectively) including a base layer (122), a light emitting layer (106, collectively) positioned on a front face of the base layer (as shown in Fig. 2c), an outer peripheral electrode (an outer peripheral electrode coupled to an end of 108, at the bottom of the window shown in Fig. 1), the light emitting layer (106, collectively) being partitioned into a plurality of segments (106) capable of emitting light individually (col. 4, lines 20-48); and a control unit (the control unit formed by or controlling a row and column driver, as described in col. 4, lines 20-48) for causing the light emitting layer to emit light in a different light emitting state by performing control of selecting the segment for emitting light from among the plurality of segments (as described in col. 4, lines 20-48), and control of at least one of a brightness and a light emission timing of the selected segment (as described in col. 4, lines 20-48, such a controller is at least capable of controlling brightness and emission timing of a selected segment 106, or group of elements 106), wherein the plurality of segments includes a first segment (a first 106) and a second segment (another 106), and wherein the light source includes a first segment electrode (108 of said first segment 106 or first group of elements 106) extending from the first segment to the outer peripheral electrode (as shown in Fig. 1, i.e. the segment formed at a bottom of the window or side of the window for a matrix controlled array as outlined in col. 4, lines 20-48 will have an outer peripheral electrode formed by an electrode 108 coupling to either the row or column driver) and a second segment electrode (108 of said second segment 106 or second group of elements 106) extending from the second segment to the outer peripheral electrode (as shown in Fig. 1, i.e. the segment formed at a bottom of the window or side of the window for a matrix controlled array as outlined in col. 4, lines 20-48 will have an outer peripheral electrode formed by an electrode 108 coupling to either the row or column driver) such that the control unit causes the first segment to emit the light in the different light emitting state from the light emitted by the second electrode (as described in col. 4, lines 20-48).
Solomon does not explicitly teach that said outer periphery electrode is positioned on an outer peripheral side of the front face of the base layer with respect to the light emitting layer, and wherein the first segment and the second segment are disposed side by side on the front face of the base layer in a direction intersecting the outer peripheral electrode, the first segment electrode is provided in an area of the first segment with having a first connecting portion extending in a downward direction toward the outer peripheral electrode and connected to the outer peripheral electrode, and the second segment electrode is provided in an area of the second segment with having a second connecting portion extending in a downward direction toward the outer peripheral electrode and connected to the outer peripheral electrode.
Oya teaches or suggests (Figs. 1-3, paragraphs [0016], [0021], [0022], and [0031]) one light source (Fig. 1) including a base layer (1), a light emitting layer (13) positioned on a front face of the base layer (13 is on a front face of 1, via the layers therebetween, as shown in Fig. 2), an outer peripheral electrode (3) positioned on an outer peripheral side of the front face of the base layer (1) with respect to the light emitting layer (as shown in Figs. 1 and 2, 13 is a light emitting layer provided in plurality to form pixels, as described in paragraphs [0016], [0021], [0022], and [0031]), the light emitting layer being partitioned into a plurality of segments (pixels, as described in paragraphs [0016], [0021], [0022], and [0031]) capable of emitting light individually (as described in paragraphs [0016], [0021], [0022], and [0031]); and a control unit (a pixel drive circuit, paragraph [0021]) for causing the light emitting layer to emit light in a different light emitting state (at least an on state or an off state, the capability of controlling the light amount is also known, as noted in paragraph [0006]) by performing control of selecting the segment for emitting light from among the plurality of segments (as described in paragraphs [0016], [0021], [0022], and [0031]), and control of at least one of a brightness and a light emission timing of the selected segment (as described in paragraphs [0016], [0021], [0022], and [0031], i.e. a brightness can be controlled by turning the pixel on or off, or varying the light amount, as described in paragraph [0006], or the timing of how long the pixel is to remain on are performed to at least provide backlighting for the respective pixel), wherein the plurality of segments includes a first segment (a first pixel of the plurality of pixels, as described in paragraphs [0016], [0021], [0022], and [0031]) and a second segment (a second pixel of the plurality of pixels, as described in paragraphs [0016], [0021], [0022], and [0031]), and wherein the light source includes a first segment electrode (a first segment electrode 7, corresponding to a pixel of a given column of 2, as shown in Fig. 1 and as described in paragraphs [0016], [0021], [0022], and [0031]) extending from the first segment (the first pixel electrode 12 forming a first segment, to which 7 is coupled, as described in paragraphs [0016], [0021], [0022], and [0031]) to the outer peripheral electrode (3) and a second segment electrode (a second segment electrode 7, corresponding to a pixel of another given column of 2, as shown in Fig. 1 and as described in paragraphs [0016], [0021], [0022], and [0031]) extending from the second segment (a second segment formed by a second pixel electrode 12 of another given pixel to which said second segment electrode 7 is coupled, as described in paragraphs [0016], [0021], [0022], and [0031]) to the outer peripheral electrode (3) such that the control unit causes the first segment to emit the light in the different light emitting state from the light emitted by the second electrode (as described in paragraphs [0016], [0021], [0022], and [0031]), and wherein the first segment (said first pixel of the plurality of pixels, as described in paragraphs [0016], [0021], [0022], and [0031]) and the second segment (said second pixel of the plurality of pixels, as described in paragraphs [0016], [0021], [0022], and [0031]) are disposed side by side on the front face of the base layer in a direction intersecting the outer peripheral electrode (said first and second segments formed by given pixels in adjacent columns are disposed side by side on the front face of the base layer shown in Figs. 1-3 and in a direction intersecting, i.e. perpendicularly, the outer peripheral electrode 3, as shown in Figs. 1-3, and as described in paragraphs [0016], [0021], [0022], and [0031]), the first segment electrode (said first segment electrode 7, corresponding to a pixel of a given column of 2, as shown in Fig. 1 and as described in paragraphs [0016], [0021], [0022], and [0031]) is provided in an area of the first segment (said first segment electrode is provided in an area of said first segment and connected thereto, as described in paragraphs [0016], [0021], [0022], and [0031]) with having a first connecting portion (a portion of 7 which extends downward along the column and connects to outer periphery electrode 3) extending in a downward direction toward the outer peripheral electrode (as shown in Figs. 1-3) and connected to the outer peripheral electrode (as shown in Figs. 1-3 and as described in paragraphs [0016], [0021], [0022], and [0031]), and the second segment electrode (said second segment electrode 7, corresponding to a pixel of another given column of 2, as shown in Fig. 1 and as described in paragraphs [0016], [0021], [0022], and [0031]) is provided in an area of the second segment (said second segment electrode is provided in an area of said second segment and connected thereto, as described in paragraphs [0016], [0021], [0022], and [0031]) with having a second connecting portion (a portion of 7 which extends downward along the column and connects to outer periphery electrode 3) extending in a downward direction toward the outer peripheral electrode (as shown in Figs. 1-3) and connected to the outer peripheral electrode (as shown in Figs. 1-3 and as described in paragraphs [0016], [0021], [0022], and [0031]).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Solomon and incorporated the teachings of said outer periphery electrode is positioned on an outer peripheral side of the front face of the base layer with respect to the light emitting layer, and wherein the first segment and the second segment are disposed side by side on the front face of the base layer in a direction intersecting the outer peripheral electrode, the first segment electrode is provided in an area of the first segment with having a first connecting portion extending in a downward direction toward the outer peripheral electrode and connected to the outer peripheral electrode, and the second segment electrode is provided in an area of the second segment with having a second connecting portion extending in a downward direction toward the outer peripheral electrode and connected to the outer peripheral electrode, such as taught or suggested by Oya, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of reducing the cost or complexity of assembling or manufacturing the device (i.e. by forming the periphery electrode which divides or otherwise provides power to the light emitting segment of each pixel of the lighting device on the same or a single substrate).
Regarding claim 2, Solomon teaches or suggests (col. 3, lines 55-62) the light emitting layer (106, collectively) is formed by using an organic electroluminescence material (as described in col. 3, lines 55-62).  
Regarding claim 3, Solomon teaches or suggests (Figs. 1 and 2c) the light source (106, collectively) is disposed in an area along an outer periphery of a rear window of a vehicle (as shown in Fig. 1), and   the plurality of segments (said segments formed by single elements 106, or groups thereof, as outlined above in claim 1) are partitioned to align in an outer peripheral direction being a direction (either in a row or column, as shown in Fig. 1) in which the outer periphery of the rear window extends (as shown in Fig. 1).  
Regarding claim 4, the combined teachings of Solomon and Oya teach or suggest, as modified in claim 1 above, the outer peripheral electrode is disposed on an outer peripheral side of the rear window with respect to the light emitting layer in an extending state in the outer peripheral direction (the outer peripheral electrode of Solomon is already disposed on an outer periphery of the rear window for either a row or column driver of the device of Solomon Fig. 1, and as modified by the teachings of Oya outlined in claim 1 above).   
Regarding claim 6, the combined teachings of Solomon and Oya teach or suggest, as modified in claim 1 above, the first connecting portion of the first segment electrode is disposed at one end of the first segment electrode in the outer peripheral direction (said first connecting portion of said first segment electrode 108 is disposed at one end of the first segment formed by said first element 106 or said first group of elements 106 in the outer peripheral direction and to the outer peripheral electrode, as modified in claim 1 above), and the second connecting portion of the second segment electrode is disposed at another end of the second segment electrode in the outer peripheral direction (said second connecting portion of said second segment electrode 108 is disposed at an end of the second segment formed by said second element 106 or said second group of elements 106 in the outer peripheral direction and to the outer peripheral electrode, as modified in claim 1 above).  
Regarding claim 8, Solomon teaches or suggests (Figs. 1 and 2c) a light shielding portion (148) for covering an area of the light source where the light emitting layer is formed to prevent the light emitted from the light emitting layer from being irradiated toward a driver's seat of the vehicle (148 will reduce light transmission through 148, thereby preventing the light emitted from the light emitting layer from being irradiated toward a driver's seat of the vehicle).  
Regarding claim 9, Solomon teaches or suggests (Figs. 1 and 2c) the light emitting layer (106, collectively) includes a plurality of unit light emitting layers (106) having a predetermined shape (a rectangular array, as shown in Fig. 1), and the light shielding portion (148) includes a light shield pattern (the rectangular pattern formed by the body of 148) to block the light emitting from the light emitting layer (148 will reduce light transmission through 148, thereby preventing the light emitted from the light emitting layer), the light shielding portion (148) being formed in the predetermined shape (as shown in Fig. 2c, 148 is formed in the predetermined shape of the rectangular array to effectively reduce light transmission therethrough from any light entering the vehicle through the rear window 104, or light emitted from 106).  
Regarding claim 10, neither Solomon nor Oya explicitly teach that the predetermined shape of the plurality of unit light emitting layers and the light shielding portion is triangular, circular, or elliptical.  
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Solomon and formed the predetermined shape of the plurality of unit light emitting layers and the light shielding portion to be triangular, circular, or elliptical, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  In the instant case, one skilled in the art would have been motivated increase the utility and/or the marketability of the device (i.e. by providing shapes in the form of triangles for turn signals, or in the shape of ellipses or circles for brake lighting, etc.).

Claims 3-4, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oya, in view of Solomon.
Regarding claim 3, Oya does not teach or suggest that the light source is disposed in an area along an outer periphery of a rear window of a vehicle, and 2Application No. 17/289,945the plurality of segments are partitioned to align in an outer peripheral direction being a direction in which the outer periphery of the rear window extends.  
Solomon teaches or suggests (Figs. 1 and 2c) the light source (106, collectively) is disposed in an area along an outer periphery of a rear window of a vehicle (as shown in Fig. 1), and   the plurality of segments (said segments formed by single elements 106, or groups thereof, as outlined above in claim 1) are partitioned to align in an outer peripheral direction being a direction (either in a row or column, as shown in Fig. 1) in which the outer periphery of the rear window extends (as shown in Fig. 1).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Oya and incorporated the teachings of the light source is disposed in an area along an outer periphery of a rear window of a vehicle, and 2Application No. 17/289,945the plurality of segments are partitioned to align in an outer peripheral direction being a direction in which the outer periphery of the rear window extends, such as taught or suggested by Solomon, in order to improve or otherwise increase the utility and/or the marketability of the device (i.e. by providing an embodiment in which the device is used as a rear window signaling light for a vehicle).  
Regarding claim 4, Oya does not teach or suggest that the outer peripheral electrode is disposed on an outer peripheral side of the rear window with respect to the light emitting layer in an extending state in the outer peripheral direction.
Solomon teaches or suggests (Figs. 1 and 2c) the outer peripheral electrode (the outer peripheral electrode of Solomon is disposed on an outer periphery of the rear window for either a row or column driver of the device of Solomon Fig. 1, and as described in col. col. 4, lines 20-48) is disposed on an outer peripheral side of the rear window with respect to the light emitting layer in an extending state in the outer peripheral direction (as shown in Fig. 1).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Oya and incorporated the teachings of the outer peripheral electrode is disposed on an outer peripheral side of the rear window with respect to the light emitting layer in an extending state in the outer peripheral direction, such as taught or suggested by Solomon, in order to improve the appearance of the device (i.e. by concealing the outer peripheral electrode from view).
Regarding claim 6, Oya teaches or suggests (Figs. 1-3) the first connecting portion (the portion of 7 connected to 3) of the first segment electrode (7) is disposed at one end of the first segment electrode in the outer peripheral direction (as shown in Fig. 1), and the second connecting portion (the connection portion of another 7 connected to 3) of the second segment electrode (7) is disposed at another end of the second segment electrode in the outer peripheral direction (as shown in Fig. 1).  
Regarding claim 8, Oya does not explicitly teach or suggest a light shielding portion for covering an area of the light source where the light emitting layer is formed to prevent the light emitted from the light emitting layer from being irradiated toward a driver's seat of the vehicle.  
Solomon teaches or suggests (Figs. 1 and 2c) a light shielding portion (148) for covering an area of the light source where the light emitting layer is formed to prevent the light emitted from the light emitting layer from being irradiated toward a driver's seat of the vehicle (148 will reduce light transmission through 148, thereby preventing the light emitted from the light emitting layer from being irradiated toward a driver's seat of the vehicle).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Oya and incorporated the teachings of a light shielding portion for covering an area of the light source where the light emitting layer is formed to prevent the light emitted from the light emitting layer from being irradiated toward a driver's seat of the vehicle, such as taught or suggested by Solomon, in order to improve the contrast of the display device and/or reduce the light transmission through the rear window as desired for the suited application.
Regarding claim 9, Oya does not explicitly teach or suggest that the light emitting layer includes a plurality of unit light emitting layers having a predetermined shape, and the light shielding portion includes a light shield pattern to block the light emitting from the light emitting layer, the light shielding portion being formed in the predetermined shape.  
Solomon teaches or suggests (Figs. 1 and 2c) the light emitting layer (106, collectively) includes a plurality of unit light emitting layers (106) having a predetermined shape (a rectangular array, as shown in Fig. 1), and the light shielding portion (148) includes a light shield pattern (the rectangular pattern formed by the body of 148) to block the light emitting from the light emitting layer (148 will reduce light transmission through 148, thereby preventing the light emitted from the light emitting layer), the light shielding portion (148) being formed in the predetermined shape (as shown in Fig. 2c, 148 is formed in the predetermined shape of the rectangular array to effectively reduce light transmission therethrough from any light entering the vehicle through the rear window 104, or light emitted from 106).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Oya and incorporated the teachings of the light emitting layer includes a plurality of unit light emitting layers having a predetermined shape, and the light shielding portion includes a light shield pattern to block the light emitting from the light emitting layer, the light shielding portion being formed in the predetermined shape, such as taught or suggested by Solomon, in order to improve the contrast of the display device and/or reduce the light transmission through the rear window as desired for the suited application .
Regarding claim 10, neither Oya nor Solomon explicitly teach that the predetermined shape of the plurality of unit light emitting layers and the light shielding portion is triangular, circular, or elliptical.  
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Oya and formed the predetermined shape of the plurality of unit light emitting layers and the light shielding portion to be triangular, circular, or elliptical, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  In the instant case, one skilled in the art would have been motivated increase the utility of the device (i.e. by providing shapes in the form of triangles for turn signals, or in the shape of ellipses or circles for brake lighting, etc.).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the prior art of record does not teach, or merely suggest, the rear window includes a gradation area in which a hue of a vehicle gradually decreases from the outer periphery toward an inside, and the light emitting layer is formed in such a way that a light emission amount gradually decreases from the outer periphery of the rear window toward an inside in association with the gradation area, as recited in combination with all of the limitations of claims 1 and 3, upon which claim 7 depends.  

Claim 12 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12, the prior art of record does not teach, or merely suggest, “…the rear window includes a gradation area in which a hue of a vehicle gradually decreases from the outer periphery toward an inside, and the light emitting layer is formed in such a way that a light emission amount gradually decreases from the outer periphery of the rear window toward an inside in association with the gradation area…,” as recited in combination with all of the limitations of claims 12.  

Response to Arguments
Applicant's arguments filed 03 August 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Oya failed to disclose individually, or suggest in combination: “…and wherein the first segment and the second segment are disposed side by side on the front face of the base layer in a direction intersecting the outer peripheral electrode, the first segment electrode is provided in an area of the first segment with having a first connecting portion extending in a downward direction toward the outer peripheral electrode and connected to the outer peripheral electrode, and the second segment electrode is provided in an area of the second segment with having a second connecting portion extending in a downward direction toward the outer peripheral electrode and connected to the outer peripheral electrode…,” pages 7-8 of the above-cited remarks, the Examiner respectfully disagrees. In the instant case, Oya discloses (Figs. 1-3 of the Oya reference) the first segment (said first pixel of the plurality of pixels, as described in paragraphs [0016], [0021], [0022], and [0031]) and the second segment (said second pixel of the plurality of pixels, as described in paragraphs [0016], [0021], [0022], and [0031]) are disposed side by side on the front face of the base layer in a direction intersecting the outer peripheral electrode (said first and second segments formed by given pixels in adjacent columns are disposed side by side on the front face of the base layer shown in Figs. 1-3 and in a direction intersecting, i.e. perpendicularly, the outer peripheral electrode 3, as shown in Figs. 1-3, and as described in paragraphs [0016], [0021], [0022], and [0031]), the first segment electrode (said first segment electrode 7, corresponding to a pixel of a given column of 2, as shown in Fig. 1 and as described in paragraphs [0016], [0021], [0022], and [0031]) is provided in an area of the first segment (said first segment electrode is provided in an area of said first segment and connected thereto, as described in paragraphs [0016], [0021], [0022], and [0031]) with having a first connecting portion (a portion of 7 which extends downward along the column and connects to outer periphery electrode 3) extending in a downward direction toward the outer peripheral electrode (as shown in Figs. 1-3) and connected to the outer peripheral electrode (as shown in Figs. 1-3 and as described in paragraphs [0016], [0021], [0022], and [0031]), and the second segment electrode (said second segment electrode 7, corresponding to a pixel of another given column of 2, as shown in Fig. 1 and as described in paragraphs [0016], [0021], [0022], and [0031]) is provided in an area of the second segment (said second segment electrode is provided in an area of said second segment and connected thereto, as described in paragraphs [0016], [0021], [0022], and [0031]) with having a second connecting portion (a portion of 7 which extends downward along the column and connects to outer periphery electrode 3) extending in a downward direction toward the outer peripheral electrode (as shown in Figs. 1-3) and connected to the outer peripheral electrode (as shown in Figs. 1-3 and as described in paragraphs [0016], [0021], [0022], and [0031]). Therefore, Oya discloses the above-cited claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Primary Examiner, Art Unit 2875